                   Case 2:19-cv-01911-MJP Document 27 Filed 09/17/20 Page 1 of 2




 1                                                        THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   THE POKÉMON COMPANY                                  No. 19-cv-1911MJP
     INTERNATIONAL, INC. a Delaware
10   corporation,                                         DECLARATION OF HOLLY M.
                                                          SIMPKINS IN SUPPORT OF PLAINTIFF’S
11                            Plaintiff,                  MOTION TO EXTEND THE DEADLINE
                                                          FOR THE JOINT STATUS REPORT &
12            v.                                          RELATED DEADLINES
13   BRYAN GARCIA CRUZ, an individual,
14                            Defendant.
15

16            I, Holly M. Simpkins, declare as follows:
17            1.       I am an attorney licensed to practice law before the courts of the State of
18   Washington. I am a Partner at Perkins Coie LLP, and counsel in this action for Plaintiff, The
19   Pokémon Company International, Inc. (“TPCi”). I submit this declaration in support of TPCi’s
20   Motion to Extend the Deadline for the Joint Status Report & Related Deadlines. I have personal
21   knowledge of the facts stated herein and, if called upon, could and would testify competently
22   thereto under oath.
23            2.       Since Mr. Cruz returned the waiver of service, TPCi and Mr. Cruz have been
24   engaged in discussions regarding the leaked Strategy Guide images, how others may have been
25   involved in the leaks, and prospects for settlement.
26

      SIMPKINS DECL. ISO PLAINTIFF’S                                               Perkins Coie LLP
      MOTION TO EXTEND DEADLINES                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) – 1                                                    Phone: 206.359.8000
     149557334.2                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 27 Filed 09/17/20 Page 2 of 2




 1            3.       TPCi is moving its investigation forward, recently reaching out to an entity that
 2   may have additional information.
 3            4.       The ongoing COVID-19 pandemic has made the investigation of this matter much
 4   more difficult than initially anticipated.
 5            I declare under penalty of perjury under the laws of the United States that the foregoing is
 6   true and correct.
 7

 8            Executed on this 17th day of September, 2020.
 9
                                                         s/ Holly M. Simpkins
10                                                       Holly M. Simpkins

11

12
13

14

15

16

17

18
19

20

21

22

23

24
25

26

      SIMPKINS DECL. ISO PLAINTIFF’S                                              Perkins Coie LLP
      MOTION TO EXTEND DEADLINES                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:19-cv-1911MJP) – 2                                                 Phone: 206.359.8000
     149557334.2                                                                 Fax: 206.359.9000
